PROS 12A
(7/93)
                             United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Jonathan Crawford                                                    Cr.: 14-00125-001
                                                                                        PACTS #: 67359

Name of Sentencing Judicial Officer;    Tiffi HONORABLE ESTHER SALAS
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/17/2014

Original Offense:   Count One: Theft of Government Property, 18:641 .F

Original Sentence: 60 months’ probation

Special Conditions: Special Assessment -$100, Restitution $198,009, Substance Abuse Testing, Alcohol
                                                           -



Treatment, Drug Treatment, Cooperate with Internal Revenue Service, Occupational Restrictions, Location
Monitoring Program

Type of Supervision: Probation                                 Date Supervision Commenced: 12/17/2014

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

   I.                 Jonathan Crawford’s term of probation is scheduled to expire on December 16,
                      2019, with an outstanding restitution balance of$191,800.63. Mr. Crawford is
                      unable to filly satis& the balance prior to the scheduled date of expiration. He
                      has paid his special assessment of $100 in fill and $6,208.37 towards his
                      restitution obligation.
                                                                                             Prob 12A—page2
                                                                                             Jonathan Crawford

U.S. Probation Officer Action;

We are requesting that Mr. Crawford’s probation term be allowed to expire on December 16, 2019. The
Financial Litigation Unit of the United States Attorney’s Office will pursue collection of the remaining
balance.

                                                                   Respectfiully submitted


                                                                  aao    od%
                                                                    U.S. Probation 0
                                                                                      ct)
                                                                                     er        i
                                                                    Date: 01/25/2019

     Pie e check a box below to Indicate the Court’s direction regarding action to be taken fri this case:

Allow Probation to terminate on December 16, 2019, with an outstanding restitution balance (as
-. recommended by the Probation Office)
I] Submit a Request for ModiI3’ing the Conditions or Term of Supervision
fl Submit a Request for Warrant or Summons
fl Other
